Citation Nr: 0926386	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  07-32 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for dermatofibroma, 
right lower leg.

2.  Entitlement to an initial compensable evaluation for 
service-connected onychomycosis and foot fungus.

3.  Entitlement to an initial compensable evaluation for 
service-connected pityriasis foreign folliculitis and lichen 
simplex chronicus on the head.

4.  Entitlement to an initial evaluation in excess of 10 
percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department 
of Veterans Affairs (VA) Appeals Management Center (AMC) in 
Cleveland, Ohio, and from February 2008 and December 2008 
rating decisions from the VA Regional Office (RO) in North 
Little Rock, Arkansas.

The July 2006 rating decision granted service connection for 
PTSD and assigned a 10 percent rating effective August 8, 
2002, and granted service connection for onychomycosis and 
foot fungus and assigned a 0 percent rating.

The February 2008 rating decision denied entitlement to a 
TDIU.

The December 2008 rating decision granted service connection 
for pityriasis foreign folliculitis and lichen simplex 
chronicus on the head and assigned a 0 percent rating 
effective February 29, 2008; denied service connection for 
dermatofibroma, right lower leg; and denied service 
connection for peripheral neuropathy of the lower 
extremities.

In a March 2007 remand, the Board instructed the RO to issue 
a statement of the case for the issues of entitlement to 
increased ratings for onychomycosis and foot fungus and PTSD 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).

In May 2009, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
file.

At his May 2009 hearing, the Veteran withdrew his appeals of 
entitlement to increased ratings for left and right inguinal 
hernias.  Regulations provide that an appeal may be withdrawn 
in writing at any time before the Board promulgates a 
decision by an appellant or by his or her authorized 
representative.  38 C.F.R. §§ 20.202, 20.204 (2008).  Thus, 
as the withdrawals appear in the hearing transcript and have 
been reduced to writing, those claims have been properly 
withdrawn and are no longer before the Board.

The issues of entitlement to service connection for 
peripheral neuropathy of the bilateral lower extremities and 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the competent and probative evidence 
of record does not demonstrate that the dermatofibroma on the 
Veteran's right lower leg was incurred in service, is 
etiologically related to any injury or disease during the 
Veteran's active service, or is causally related to or 
aggravated by any service-connected disability.

2.  From August 8, 2002, to October 14, 2003, the Veteran's 
onychomycosis and foot fungus covered less than 5 percent of 
the Veteran's body, covered 0 percent of his exposed body 
area, and, for the period beginning on August 30, 2002, 
required no systemic therapy.

3.  During the period from October 15, 2003, to January 15, 
2005, the Veteran underwent approximately three months of 
systemic therapy for his onychomycosis and foot fungus.

4.  From January 16, 2005, to the present, the Veteran has 
not undergone systemic therapy for his foot fungus, nor did 
systemic therapy occur within the one year period prior to 
January 16, 2005.

5.  The Veteran's pityriasis foreign folliculitis and lichen 
simplex chronicus on the head covers approximately 12 square 
centimeters and had been treated with no more than topical 
therapy.  

6.  The Veteran's PTSD is manifested by difficulty sleeping, 
nightmares, night sweats, flashbacks, and anger that 
interferes with his ability to interact with others in a work 
environment.


CONCLUSIONS OF LAW

1.  Dermatofibroma of the right lower leg was not incurred in 
or aggravated by service and is not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2008).

2.  For the period from August 8, 2002, to October 14, 2003, 
the criteria for the assignment of a compensable rating for 
the service-connected onychomycosis and foot fungus are not 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.118 including Diagnostic Codes 7806, 7813 (prior to 
August 30, 2002), § 4.118 including Diagnostic Codes 7806, 
7813 (2008).

3.  For the period from October 15, 2003, to January 15, 
2005, the criteria for the assignment of a 30 percent rating, 
but no more, for the service-connected onychomycosis and foot 
fungus are met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 
§ 4.118 including Diagnostic Codes 7806, 7813 (prior to 
August 30, 2002), § 4.118 including Diagnostic Codes 7806, 
7813 (2008).

4.  For the period on and after January 16, 2005, the 
criteria for the assignment of a compensable rating for the 
service-connected onychomycosis and foot fungus are not met. 
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); § 4.118 
including Diagnostic Codes 7806, 7813 (prior to August 30, 
2002), § 4.118 including Diagnostic Codes 7806, 7813 (2008).

5.  The criteria for the assignment of an initial compensable 
rating for the service-connected pityriasis foreign 
folliculitis and lichen simplex chronicus on the head are not 
met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. 
§ 4.118 including Diagnostic Code 7822 (2008).

6.  Resolving benefit of the doubt in favor of the Veteran, 
the criteria for the assignment of an initial disability 
rating of 30 percent, but no more, for service-connected PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 
C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2008)). 
 
The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate a 
claim, as well as the evidence VA will attempt to obtain and 
which evidence the veteran is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice requirements, however, may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Dingess, supra; Pelegrini, supra. 
 
Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples, 
of the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, 
entitlement to disability benefits has been granted and an 
initial rating has been assigned, the original claim has been 
more than substantiated, as it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for entitlement to 
benefits has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim.  

Nevertheless, the Board does note that a letter issued in 
August 2005 advised of the evidence needed to substantiate 
the Veteran's initial claim of entitlement to service 
connection for a foot fungus, while a March 2008 letter did 
so for the claim of entitlement to service connection for 
spots on the head.  These letters advised the Veteran of his 
and VA's responsibilities under VCAA, to include what 
evidence should be provided by him and what evidence should 
be provided by VA.  A November 2008 letter provided this 
information with respect to the claim of entitlement to 
service connection for spots on the head and fungus on the 
right leg and the increased rating claims for onychomycosis 
and foot fungus.  The March 2008 and November 2008 letters 
advised the Veteran as to the type of evidence needed to 
substantiate both the disability rating and effective date 
elements of his claims, pursuant to the Court's holding in 
Dingess, supra.  The November 2008 letter and a January 2009 
letter provided notice in compliance with Vazquez-Flores and 
informed the Veteran of the rating criteria that are 
pertinent to his claims.  

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  38 U.S.C.A. 
§§ 5103 and 5103A.  Specifically, the Board finds that all 
obtainable evidence identified by the Veteran relative to the 
issues on appeal has been obtained and associated with the 
claims folder.  In particular, the Board notes that the RO 
arranged for the Veteran to undergo VA examinations in March 
2006, January 2008, and December 2008.  The evidence of 
record provides sufficient information to adequately evaluate 
the claims.  Therefore, no further assistance to the Veteran 
with the development of evidence is required, nor is there 
notice delay or deficiency resulting in any prejudice to the 
Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).





I.  Service Connection

The Veteran is seeking service connection for dermatofibroma, 
right lower leg.  He essentially contends that this 
disability is secondary to his service-connected 
onychomycosis and foot fungus.

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).
	
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disability which is proximately due to, or results from, 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2008).  The Court has 
clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended as of October 20, 2006.  See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the 
nonservice-connected disability before an award of service 
connection based on aggravation may be made.  This had not 
been the VA's practice and thus suggests that the recent 
change amounts to a substantive change in the regulation. 

The Board notes that the Veteran's service treatment records 
contain no evidence of a skin disease of the right lower leg.  
Both the June 1965 enlistment examination report and the 
April 1968 separation examination report reflect that the 
Veteran's lower extremities and skin were clinically normal, 
and that he had no identifying scars, body marks, or tattoos.  
The Veteran noted no history of or current skin disease in 
both the June 1965 enlistment medical history report and the 
April 1968 separation medical history report, while the 
separation report did note his having athlete's feet for 
three months' duration.  According to the December 2008 VA 
skin examination report, which diagnosed the Veteran has 
having dermatofibroma of the right outer leg, the Veteran 
himself reported having had this condition for the past two 
years.  Post-service medical evidence of record contains no 
reports or complaints of a skin condition on the Veteran's 
right leg for more than 35 years following his separation 
from service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service, can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Therefore, the Board finds that direct service connection is 
not warranted.  

With respect to the question of whether the dermatofibroma of 
the Veteran's right lower leg is related to his service-
connected onychomycosis and foot fungus, the report of the 
December 2008 physical examination noted an 8 mm firm papule 
on the right outer leg that was noted to probably be 
consistent with a dermatofibroma.  The examination report 
concluded that this condition was not related to the fungal 
infection.  The Board further notes that an October 2005 VA 
medical record describes a pigmented nevus on the back of the 
Veteran's right leg and diagnoses hyperlipidemia.

In short, the competent medical evidence of record does not 
reflect that the Veteran has a fungal infection on his right 
leg, and no medical professional has otherwise made a 
connection between the Veteran's foot fungus and his right 
leg disability.  The Board is aware that the Veteran 
sincerely believes that his right leg skin condition is 
related to his service-connected onychomycosis and foot 
fungus.  However, as a lay person he lacks the requisite 
medical knowledge and education necessary to render a 
probative opinion diagnosing the claimed right leg disability 
and linking such disability to his onychomycosis and foot 
fungus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (explaining in footnote 4 that a veteran is competent 
to provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  

In short, the Board concludes that the preponderance of the 
evidence is against granting entitlement to service 
connection for dermatofibrosis of the right lower leg, to 
include as secondary to service-connected onychomycosis and 
foot fungus.  As the evidence preponderates against the 
claim, the benefit-of-the-doubt doctrine is inapplicable, and 
service connection must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 
(1990).

II.  Increased Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2008).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the 'staging' of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126-127.

During the pendency of the Veteran's appeal, VA promulgated 
new regulations amending the rating criteria for skin 
disorders, effective on August 30, 2002.  67 Fed. Reg. 49,590 
(July 31, 2002).  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003) ('[S]tatutes or regulations 
liberalizing the criteria for entitlement to compensation . . 
. may be applied to pending claims because their effect would 
be limited to matters of prospective benefits.'); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), 
overruled in part by Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue).  For 
any date prior to the change in the regulations, VA cannot 
apply the revised regulations.



A.  Onychomycosis and Foot Fungus

The Veteran was granted service connection for onychomycosis 
and foot fungus and was assigned a 0 percent rating by 
analogy under 38 C.F.R. § 4.118, Diagnostic Code 7813, 
effective August 8, 2002.  This diagnostic code directs that 
the disability be rated as disfigurement of the head, face 
and neck; scars; or dermatitis, depending on the predominant 
disability.  The Board notes that the Veteran's disability is 
predominantly characterized by dermatitis and has thus 
applied 38 C.F.R. § 4.118, Diagnostic Code 7806, which 
applies to dermatitis or eczema.

Under Diagnostic Code 7806 as it was codified prior to August 
30, 2002, dermatitis or eczema is rated zero percent with 
slight, if any, exfoliation, exudation or itching, if on a 
non-exposed surface or a small area.  A 10 percent rating is 
assigned for eczema with exfoliation, exudation or itching 
that involves an exposed surface or an extensive area.  The 
next higher rating of 30 percent is assigned where exudation 
or itching is constant, or where there are extensive lesions 
or marked disfigurement.  The highest rating of 50 percent is 
assigned where there is ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or the 
disorder is exceptionally repugnant.

Under the revised rating criteria effective on August 30, 
2002, Diagnostic Code 7806 assigns a no percent rating for 
dermatitis or eczema, affecting less than five percent of the 
entire body or less than five percent of exposed areas 
affected, and; no more than topical therapy is required 
during a period of twelve months.  A 10 percent rating is 
assigned where at least five percent but not more than 20 
percent of the entire body is affected, or at least 5 
percent, but less than 20 percent of exposed areas are 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the twelve 
month period.  A 30 percent rating is assigned where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during a twelve month period.  The highest rating 
of 60 percent is assigned when more than 40 percent of the 
entire body or more than 40 percent of exposed areas are 
affected, or; constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs is 
required during a twelve month period.

The Board notes in passing that the regulations pertaining to 
rating skin disabilities were revised, effective October 23, 
2008.  However, those revised provisions are applicable only 
to claims received on or after October 23, 2008.  Because the 
current claim was received prior to that date, those 
revisions do not apply in this case.  73 Fed. Reg. 54708 
(Sept. 23. 2008).

A December 2003 VA medical record notes that the Veteran had 
been taking 250 mg of Lamisil daily for about eight weeks.  
On examination, it was noted that the Veteran had chronic, 
dystrophic, hyperpigmented toenails.  There was a thin rim of 
more normal appearing nail at the lunula of his toenails.  He 
also had dry, scaling skin over his feet in a moccasin 
pattern and was especially scaly in between his toes.  No 
fissures were noted.  

A June 2004 VA medical record notes that the Veteran had 
completed a three-month treatment of Lamisil pills which 
seemed to have improved most of his toenails.  

A March 2006 VA feet examination report noted that the 
Veteran took Lamisil daily for six months for his 
onychomycosis, finishing two and a half years ago, and that 
nothing had been used over the last twelve months.  It was 
noted that the total body surface that was affected was less 
than 1 percent.  There was no scarring.  The Veteran had been 
using over-the-counter and prescription antifungal creams for 
the foot fungus.  On examination, he had marks and 
distribution of the scales with hyperkeratotic scaling 
between his toes.  Total body surface area affected by foot 
fungus was 4 percent, with 0 percent exposed body surface.  
Scarring was not involved.  

An October 2006 VA medical record notes that the Veteran had 
been given some antifungals orally for onychomycosis.  

The January 2008 VA examination report notes that the Veteran 
was placed on Loprox cream for his feet about five years ago 
and that the Veteran saw a podiatrist who placed him on 
Lamisil orally for six months.  It was noted that the total 
body surface area affected was 2 percent, while the exposed 
body surface area was 0 percent.  The Veteran had scales to 
his feel and dystrophy and thickening of all ten of his 
toenails, and maceration of his toe web space on examination.

According to the December 2008 VA skin examination report, 
the Veteran's onychomycosis had approximately 2 percent body 
surface involvement and approximately 3 percent exposed body 
surface involvement.  Some flaking and peeling were noted on 
examination.

As will be discussed below, the Board finds that a 0 percent 
rating is warranted from August 8, 2002, to October 14, 2003; 
a 30 percent rating is warranted from October 15, 2003, to 
January 15, 2005; and a 0 percent rating is warranted on and 
after January 16, 2005.  

The period from August 8, 2002, to October 14, 2003, remains 
noncompensable under the old rating criteria, which assigns a 
10 percent rating for eczema with exfoliation, exudation or 
itching that involves an exposed surface or an extensive 
area.  The Veteran's onychomycosis and foot fungus are 
consistently described as being limited to his feet.  While 
the December 2008 examination report opines that 3 percent of 
the Veteran's exposed surface area contains the onychomycosis 
or foot fungus, the earlier reports specify that none of the 
exposed surface area is affected.  There is no indication 
that the Veteran's foot fungus and onychomycosis have 
actually spread to exposed areas of his skin.  Therefore a 
noncompensable rating is warranted.

The period from August 30, 2002, to October 14, 2003, is 
noncompensable under the new criteria because there is no 
evidence that the Veteran's foot disability covered at least 
5 percent of his body or 5 percent of his exposed skin, and 
there is no indication that he was given systemic therapy 
during this period.

The Board has assigned a 30 percent rating from October 15, 
2003, to January 15, 2005, based on the Veteran's having 
received systemic therapy for a three-month period.  At the 
time of the December 15, 2003, VA medical record, the Veteran 
had been taking 250 mg of Lamisil daily for about eight 
weeks.  While the reported duration of the Veteran's having 
taken this medication varies from three to six months, the 
Board notes that the most contemporaneous report from a June 
2004 VA medical record indicates that the Veteran took a 
three-month course of systemic therapy.  Furthermore, a VA 
medical record from early April 2004 does not list Lamisil 
among the Veteran's current medications.  The Board therefore 
concludes, for the purposes of assigning the effective date, 
that the Veteran underwent a three-month course of systemic 
therapy.

On January 16, 2005, the Veteran no longer satisfies the 
criteria for a compensable rating, as the Veteran is no 
longer determined to have received systemic therapy within 
one year of this date.  Therefore, on and after January 16, 
2005, a noncompensable rating must be assigned.

B.  Pityriasis Foreign Folliculitis and Lichen Simplex 
Chronicus on the Head

The Veteran has also claimed entitlement to a compensable 
disability rating for pityriasis foreign folliculitis and 
lichen simplex chronicus on the head.  He is currently in 
receipt of a 0 percent rating by analogy under 38 C.F.R. 
§ 4.118, Diagnostic Code 7822.  The rating criteria under 
this diagnostic code are the same as those of Diagnostic Code 
7806.  Service connection was granted effective February 29, 
2008, and so only evidence from this period will be reviewed.  
Because this claim was brought subsequent to the changes made 
in the skin rating criteria effective August 30, 2002, the 
rating criteria in effect prior to that period will not be 
considered.  Furthermore, because the current claim was 
received prior to October 23, 2008, the most recent revisions 
do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 
2008).

After a thorough review of the evidence of record, the Board 
finds that a compensable rating for this disability is not 
warranted.

VA medical records from October 2008 reflect that the Veteran 
had been given multiple topical steroids for the spot on his 
scalp, but none have helped.  Another October 2008 record 
reflects that the Veteran was diagnosed with Pityrosporum 
folliculitis and that the doctors discussed placing the 
Veteran on one 400 mg dose of oral fluconazole or 
ketoconazole and topical selenium sulfide shampoo monthly 
thereafter.  This and subsequent VA medical records indicate 
that the Veteran's phone was disconnected and he no longer 
worked at his office phone number, so there is no indication 
that these recommendations were ever discussed with the 
Veteran or implemented.  The December 2008 VA skin 
examination report also notes that the Veteran had not 
reported for treatment of this disability.  This examination 
report also notes that the affected area of the Veteran's 
head was an approximately three centimeters by four 
centimeters hyperpigmented patch with evidence of 
lichenification.

The Board finds that a compensable disability rating is not 
warranted, as the affected area does not cover at least five 
percent of his total body surface area, and it does not cover 
at least five percent of his exposed areas.  Furthermore, the 
VA medical records reflect that the Veteran has used topical 
steroid creams on his feet in the past but, while it was 
recommended that he may need systemic therapy, there is no 
suggestion in the medical records that he ever followed up on 
this treatment.  

Diagnostic Code 7822 also allows the disability to be rated 
as disfigurement of the head, face, and neck under Diagnostic 
Code 7800 or as scars under Diagnostic Codes 7801 through 
7805, depending on the predominant disability.  The medical 
evidence indicates there is no scarring associated with this 
disability.  However, the Board will consider Diagnostic Code 
7800 for disfigurement of the head, face, or neck.  

Under Diagnostic Code 7800, a 10 percent rating is warranted 
when the veteran experiences one of the following 
characteristics of disfigurement: scar of 5 inches or more 
(13 or more cm) in length; scar at least one quarter inch 
(0.6 cm) wide at its widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).

As noted above, the December 2008 examination report reflects 
that the affected skin is a hyperpigmented area of 
approximately 12 square centimeters, and there is no 
scarring.  Therefore, none of the characteristics of 
disfigurement are met.

The Board finds that the preponderance of the evidence is 
against granting an initial disability rating in excess of 0 
percent for the Veteran's pityriasis foreign folliculitis and 
lichen simplex chronicus on the head at any time during the 
pendency of this appeal.  See Fenderson, supra.  The Board 
has considered the doctrine of reasonable doubt; however, as 
the preponderance of the evidence is against the Veteran's 
claim, the doctrine is not for application.  Gilbert, supra.  
Accordingly, the claim must be denied.

C.  PTSD

The Veteran's service-connected PTSD has been assigned a 10 
percent disability rating under 38 C.F.R. § 4.130, Diagnostic 
Code 9411. He essentially contends that a higher rating is 
warranted.

The criteria of Diagnostic Code 9411 for each level of 
disability at 10 percent and higher are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

10 percent - Occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence supports granting an initial 
rating of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  In this regard, the Board found the most probative 
evidence to be the March 2006 and January 2008 VA examination 
reports and the May 2009 hearing testimony.

According to an October 2002 private treatment record, the 
Veteran reported nightmares and night terrors, stating that 
he dreamed about nuclear missile launches.

The Veteran's wife testified at a February 2005 Board hearing 
that she slept in a different bedroom because she could not 
get any rest due to the Veteran's nightmares.  She stated 
that he moves and jerks around in his sleep.

With respect to the March 2006 VA examination report, the 
examiner noted that the Veteran was taking sertraline and 
trazodone.  The Veteran reported having difficulty falling 
and staying asleep and that he averaged four or five hours of 
sleep per night.  He reported nightmares and night sweats at 
least weekly that interfere with his sleep.  He reported that 
he had performed highly classified work with missiles and 
nuclear warheads and admitted to thinking a lot about his 
military experiences and what could have happened if they had 
to "push the button."  

He reported a few recent incidents in which he was 
disrespected or treated rudely and admitted to getting 
thoughts of wanting to hurt people, but stated he would not 
act on those thoughts unless attacked.  He reported not 
having working in a while due to his temper but that he had 
changed jobs and now worked at another auto part store.   It 
was noted that the Veteran's anger management problems may or 
may not be related to his PTSD.  The examiner assigned a 
Global Assessment of Functioning (GAF) score of 55.  
According to the American Psychiatric Association's DSM-IV, 
GAF scores from 51 to 60 indicate moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social or occupational 
functioning (e.g., few friends, conflicts with peers and co- 
workers).
 
The January 2008 VA examination report is consistent with the 
March 2006 report, again noting difficulty falling and 
staying asleep.  It states that the Veteran reported taking 
trazodone, hydroxyzine, and sertraline.  It also notes that 
the Veteran has nightmares every three or four weeks and 
stated he is lucky to get three or four hours of sleep per 
night.  It discusses his anger problems, but the examiner did 
not find evidence that these symptoms were secondary to PTSD 
or precluded employment.  The Veteran was assigned a GAF 
score of 59.  

A June 2008 VA medical record notes that the Veteran was 
having more nightmares and insomnia.  It also notes that he 
was experiencing flashbacks.

At his May 2009 Board hearing, the Veteran reported that he 
has a few friends but that he does not associate with a lot 
of people.  He stated that he mostly does a lot of reading.  
He again discussed his nightmares and difficulty sleeping.  
He reported that the stress of dealing with the public wore 
on him over time.  He also described an incident that 
occurred last year in which he got into an altercation with a 
young man who got on top of his car and showed disrespect.  
The Veteran reported that he got his gun, which he sleeps 
with under his pillow.  He stated that he was going to kill 
the guy if he got back on the Veteran's car.  He reported 
that he gets medication from his primary care physician but 
that he does not receive counseling because of transportation 
problems.  

The Board finds that, resolving benefit of the doubt in favor 
of the Veteran, this evidence more closely approximates the 
30 percent rating criteria.  While the symptoms reported by 
the Veteran are not all of the severity to warrant an 
increased rating, the Board finds that the Veteran's chronic 
sleep impairment and difficulty dealing with people at work 
justify the 30 percent rating.

The Board also finds that a 50 percent rating is not 
warranted, as the evidence shows no impairment of mood, 
thought, or speech.  It does not indicate that the Veteran 
suffers panic attacks or has difficulty understanding complex 
commands.  It also reflects no impairment of judgment, 
abstract thinking, or disturbances of motivation or mood.  

In short, resolving benefit of the doubt in favor of the 
Veteran, the Board finds that  a 30 percent disability rating 
is warranted for the entire period on appeal.



ORDER

Entitlement to service connection for dermatofibroma, right 
lower leg, is denied.

Entitlement to a compensable rating for service-connected 
onychomycosis and foot fungus from August 8, 2002, to October 
14, 2003, is denied.

Entitlement to a 30 percent rating for service-connected 
onychomycosis and foot fungus from October 15, 2003, to 
January 15, 2005, is granted.

Entitlement to a compensable rating for service-connected 
onychomycosis and foot fungus on and after January 16, 2005, 
is denied.

Entitlement to an initial compensable evaluation for service-
connected pityriasis foreign folliculitis and lichen simplex 
chronicus on the head is denied.

Entitlement to an initial evaluation of 30 percent for PTSD 
is granted.


REMAND

The Veteran has also claimed entitlement to service 
connection for peripheral neuropathy of the lower 
extremities.  He essentially contends that this condition 
began in service.  At his May 2009 hearing, the Veteran 
testified that he reported having foot trouble on his April 
1968 separation medical history report.  This report does 
reflect that the Veteran reported foot trouble, but it was 
noted on the back page that this foot trouble consisted of 
athlete's feet of three months' duration.  The Board notes 
that it is not inconceivable that some of the symptoms of 
athlete's foot, including burning, could somewhat overlap 
with those of peripheral neuropathy.  The Veteran has 
submitted evidence that he currently suffers from peripheral 
neuropathy of the bilateral lower extremities.  A December 
2003 VA medical record notes that the Veteran had peripheral 
neuropathy, cause unknown.  Because the Veteran has not yet 
had a VA examination for this disability, the Board believes 
that a remand is warranted in order for the Veteran to 
undergo a VA examination.  

Finally, the Board notes that the claim of entitlement to a 
TDIU is inextricably intertwined with the claim being 
remanded herein, because adjudication of this claim may 
affect the merits and outcome of the TDIU claim.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the 
Veteran's claim of entitlement service connection for 
peripheral neuropathy of the bilateral lower extremities must 
be fully adjudicated and developed by the AMC before the 
Board can render a final decision regarding his TDIU claim.     

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination with an appropriate examiner 
to clarify the nature and etiology of the 
Veteran's current peripheral neuropathy of 
the lower extremities.  The claims folder 
should be made available to the examiner 
for review, and review of the claims 
folder should be indicated in the 
examination report.  Any tests or studies 
deemed necessary for an accurate 
assessment should be conducted.  All 
findings should be reported in detail.  
The examiner should examine the Veteran's 
lower extremities and diagnose any 
pertinent pathology found.  The VA 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current peripheral neuropathy of the lower 
extremities was incurred or aggravated as 
a result of the Veteran's military 
service.  

2.  After the development requested above 
has been completed, readjudicate the 
issues on appeal, including entitlement to 
a TDIU.  If any benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


